Opinion by
Winkler, J.
§ 193. Damages; measure of, in breach of contract. The general rule is, with regard to damages for a breach of contract, that where there does not appear to have been a wilful wrong or gross negligence, remuneration is restricted to the immediate consequences of the wrongful act. [Sedgw. on Dam. 82 et seq.; Calvit v. McFaddin, 13 Tex. 324; De La Zerda v. Korn, 25 Tex. Sup. 188.]
§ 194-. Contract of partnership; breach of; damages. In a suit for damages for breach of a partnership contract, the profits of the business are properly to be considered in estimating the damages. [1 Parsons on Con. (6th ed.) p. 194; Hunt v. Reilly, 50 Tex. 99.]
§195. Damages recoverable. It is a familiar general rule that damages, to be recovered, must be the natural and proximate consequences of the act complained of. [Brandon v. Manuf’g Co. 51 Tex. 121.]
§ 1 96. Evidence; parol not admissible to contradict or vary written contract. It is an established rule of evidence that parol contemporaneous evidence is inadmissible to contradict or vary the terms of a valid written instrument. [Phil. & Am. on Ev. 753; 2 Stark. Ev. 544; 1 Greenl. Ev. § 275.] Where parties have deliberately put their agreement in writing, in such terms as impose a legal obligation, without any uncertainty as to the object or extent of such engagement, it is conclusively presumed that the whole engagement of the parties, and the extent and measure of their undertaking, was reduced to writing; and all oral testimony of a previous colloquium between the parties, or of conversations or declarations at the time when it was completed, or afterwards, as it would tend, in many instances, to substitute a new and different contract for the one which was really agreed upon, *78to the prejudice, possibly, of one of the parties, is rejected. The writing, when executed, becomes the repository of the final intention of the parties.
Reversed and remanded: